DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 6/28/2022, by adding the limitation “ transmit, to the BS, a poll signal based on the identification information of the BS; receive, from the BS, a response signal for the poll signal; identify, based on the response signal, a distance between the electronic device and the BS; identify, based on the response signal,” to independent claim 1 and adding similar amendments to independent claim 11 overcome the rejections set forth in the Final Office Action dated 4/28/2022. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1, 2, 4-12 and 14-20 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Cao (US 20210184733) teaches the concepts of communication circuits (FIG. 19A, “Receiving Unit 203” “communication unit 205”, Par. 61, “each receiver receives the signal through its respective antennas”), to receive, from a base station (BS), identification information of the BS via the first communication circuit (Par. 148, “serving cell ID` field indicates ID of a serving cell”. Par. 221, “the base station activates, at the MAC layer, a set of reference signal resources for the UE”. Par. 223, “Serving Cell ID field indicating ID of a serving cell to which this MAC CE applies”. Par. 214, “The receiving unit 203 is configured to receive the identification information about a plurality of transmitting beams from the base station”); identify a direction from the electronic device to the BS (Par. 70, last fine lines “the UE may also determine the transmitting direction or the receiving direction of the beam through channel estimation, thereby determining the beamforming parameters associated with the beam direction”) by exchanging at least one signal with respect to the BS via the secondstation . . . measures references signal received power”. Par. 79, “UE 1004 reports”. Par. 81, “UE 1004 can determine the receiving beam corresponding to the reference signal as optimal receiving beam. This receiving beam achieves the best reception . . . and its direction generally best matches the channel direction”. Par. 70, last fine lines “the UE may also determine the transmitting direction or the receiving direction of the beam through channel estimation, thereby determining the beamforming parameters associated with the beam direction”); and perform beam training by using some beams corresponding to the identified direction among a plurality of beams supported by the electronic device (Par. 4, Last 3 lines, “user equipment determine the transmitting beam and the receiving beam to be used through beam training”. Par. 70, last three lines, “determining the beamforming parameters associated with the beam direction”. Par. 71, “flexible beamforming”. Par. 72, UE … select a transmitting beam or a receiving beam from these beams that matches the channel direction . . . aligned with Angle of Departure … and . . . Angle of Arrival”).
Another prior art reference, MA (US 2020/0336178),  teaches the features of receiving a synchronization signal comprising identification information of the BS (Par. 43, “The NR cell ID is . . .  carried in a broadcast synchronization signal.” “Each NR cell includes one or more base stations using the same NR cell ID”. Note that the synchronization signal includes the NR cell ID. Further, the phrase “Each NR cell includes one or more base stations using the same NR cell ID”).
However, the prior art do not disclose or fairly suggest the limitations: "when executed, causing the processor to: receive, from a base station (BS), a synchronization signal comprising identification information of the BS via the first communication circuit; transmit, to the BS, a poll signal based on the identification information of the BS; receive, from the BS, a response signal for the poll signal; identify, based on the response signal, a distance between the electronic device and the BS; identify, based on the response signal, a direction from the electronic device to the BSbeams corresponding to the identified direction among a plurality of beams supported by the electronic device.”, along with other limitations of the independent claims.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644